Case 4:19-cv-00044-BMM

Leo Berry

Brian P. Thompson
BROWNING, KALECZYC,
BERRY & HOVEN, P.C.
800 North Last Chance
Gulch, Ste. 101

PO Box 1697

Helena, MT 59624

Tel. (406) 443-6820

Fax (406) 443-6883
leo@bkbh.com
brian@bkbh.com

Document 141 Filed 05/05/20 Page 1 of 15

Thomas C. Jackson (pro hac vice
application forthcoming)
BAKER BOTTS L.L.P.

700 K Street, N.W.

Washington, DC 20001

Tel. (202) 639-7000

Fax (202) 639-7890
thomas.jackson@bakerbotts.com

Counsel for Amicus Curiae Essential
Infrastructure Coalition

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

 

NORTHERN PLAINS RESOURCE
COUNCIL, et al.,

Plaintiffs,
V.
U.S. ARMY CORPS OF ENGINEERS,
et al.,
Defendants,

TC ENERGY CORPORATION, et al.,

Intervenor-Defendants.

 

Case No. CV 19-44-GF-BMM

UNOPPOSED MOTION FOR LEAVE
FOR ESSENTIAL
INFRASTRUCTURE COALITION
TO FILE AN AMICUS BRIEF
PURSUANT TO
LOCAL RULE 7.5

 
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 2 of 15

INTRODUCTION

In accordance with Local Rule 7.5, the Essential Infrastructure Coalition (“EIC”
or “Amici”)—which includes The Dayton Power and Light Company; Indianapolis
Power & Light Company; Dominion Energy, Inc.; Trinity River Authority of Texas;
Lower Neches Valley Authority of Texas; CenterPoint Energy, Inc.; and Idaho Power
Company—respectfully submits this motion for leave to file an amicus brief in this case
in support of Federal Defendants’ Motion for Partial Stay Pending Appeal, ECF No.
131. Recognizing that the timeline is short, the EIC is prepared to submit its amicus
brief within 24 hours of the Court granting this motion.

Amici did not expect to have any need to address this Court regardless of how
the Court resolved the dispute among the parties. Until the Court’s recent order
(“Order”), ECF No. 130, Amici (and others) reasonably understood that no activities
outside the specific activities associated with the project at issue in this litigation would
be immediately affected—indeed, the opposite was true, and public statements from the
Court and parties indicated that no injunctive or similar relief would transcend the
specific facts of the case. Amici hope that the Court will clarify that this understanding
remains correct. However, as illustrated by new litigation which invokes this Court’s
ruling and seeks to apply it more broadly,! Amici and many others now confront a legal

landscape that appears very different in light of the Order. Federal Defendants’ pending

 

' See, e.g., Sierra Club v. U.S. Army Corps of Eng’rs, et al., Case No. 1:20-cv-460
_ (W.D. Tex.).
1
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 3 of 15

motion seeks to stay the portions of the Order that vacate Nationwide Permit 12 (“NWP
12”) and impose a related nationwide injunction.

The EIC proposes to submit an amicus brief that identifies concrete actual harms
already caused by broad readings of the Order to an array of industries that serve the
public. These consequences will proliferate absent the partial stay sought by the Corps.
The very fact that Amici feel the need to respectfully address the Court at all illustrates
the Order’s broad reach and justifies those newly affected, like Amici, in presenting
their position to the Court.”

BACKGROUND

NWP 12 authorizes discharges of dredged or fill material into waters of the
United States necessary for the construction, maintenance, repair, and removal of utility
lines. The Court has heard a substantial amount about oil and gas pipelines, but NWP
12 also reaches water lines, wastewater pipelines, transmission _ lines,
telecommunications cables, and associated facilities. This critically important

permitting tool makes manageable the otherwise unwieldy regulatory approval process

 

? Counsel has inquired of all parties whether they object to EIC filing an amicus
brief. No party has opposed EIC filing an amicus brief. Federal Defendants have stated
that they do not oppose the filing of the amicus brief so long as it does not disrupt the
Court’s ability to rule on the stay motion by no later than May 11; EIC does not intend
to disrupt the agreed schedule and for that reason will submit its brief promptly upon
the Court’s order granting leave. Plaintiffs have taken no position. The other parties
have indicated that they have no objection to EIC filing an amicus brief.
2
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 4 of 15

necessary for the construction of new, and continued operation of existing, essential
energy, water, and wastewater infrastructure projects.

On April 15, 2020, in response to Plaintiffs’ lawsuit challenging targeted agency
actions related to the Keystone XL Pipeline, this Court concluded that the U.S. Army
Corps of Engineers (“Corps”) unlawfully adopted NWP 12 by not complying with the
Endangered Species Act (“ESA”) and remanded the permit to the Corps. Although
Plaintiffs did not request such relief and the parties did not separately brief issues
concerning remedy, the Court’s Order went further and (i) vacated NWP 12, and (ii)
enjoined the Corps from authorizing any dredge or fill activities under the permit.
Significantly, the Order already has impaired the ability of providers of electricity,
water, and other essential services to maintain and repair essential infrastructure and
has jeopardized the continued viability of pending projects by imposing regulatory
uncertainty and unforeseen delays and costs arising from the prospect of having to
procure individual Clean Water Act (“CWA”) Section 404 permits.? The Corps has
asked the Court to stay, pending appeal, these portions of the Order.

ARGUMENT

The EIC respectfully requests permission to file an amicus brief that concisely

explains how the Order—or how the Order has been understood and used by some

parties—already has impaired, and threatens to further impair, the ability of entities like

 

3 NWP 12 also authorizes work under Section 10 of the Rivers and Harbors Act of 1899
in appropriate circumstances,

3
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 5 of 15

the EIC’s members to provide critical energy, water, and wastewater infrastructure and
service to the American public. This up-to-date information based on company-specific
experience is not only “desirable and relevant”—it is essential to the Court’s ability to
fully understand the breadth of the impacts the Order is having across the country.
Accordingly, the EIC’s proposed amicus brief could only assist the Court by providing
context that previously has not been presented.

I. The EIC has a strong interest in the Court’s decision on whether to partially
stay the Order.

The EIC’s members are companies that develop, own, operate, and maintain
infrastructure that provides essential power, water, and wastewater services to the
public, including reliable electricity, natural gas, and water for consumption in homes,
businesses, courthouses, churches, and every other venue that uses such resources. EIC
members’ ability to reliably provide these services requires them to regularly develop
new infrastructure and to vigilantly maintain and repair existing infrastructure in a
timely fashion. EIC’s members rely heavily on the regulatory streamlining provided by
NWP 12, which is an invaluable means for safely accomplishing these critically
important ends without significant delay, cost, or public inconvenience.

Without NWP 12, EIC members could be required to obtain individual permits
for many new projects and certain maintenance activities. This is no small endeavor.
Even 15 years ago, the Supreme Court noted, the average applicant for an individual

CWA Section 404 permit “spends 788 days and $271,596 in completing the process.”
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 6 of 15

See Rapanos v. United States, 547 U.S. 715, 721 (2006) (plurality op.) (adding that over
“$1.7 billion is spent each year by the private and public sectors obtaining wetlands
permits”). Delays of this magnitude threaten to stifle new project development and, in
some cases, would prevent EIC members from being able to take timely action
necessary to maintain or repair energy, water, and wastewater infrastructure in wetlands
or in (or in close proximity to) other jurisdictional waters in preparation for, or as a
result of, natural disasters like wildfires, hurricanes, and floods.

Furthermore, although the Order would allow the Corps to reissue NWP 12 after
completing the consultation process under the ESA, that process could take many
months. Attempting to identify individual impacts on ESA-listed species and critical
habitat across the country arising from NWP 12, as opposed to doing so on a project-
specific basis, would be a significant undertaking, as the U.S. Fish and Wildlife Service
and the National Marine Fisheries Service regularly list new species and designate new
critical habitat. In the interim, EIC members and other similarly situated businesses
providing essential services to the public may have to procure individual CWA Section
404 permits or redesign projects.

For these and other reasons, the EIC has a strong interest in the Court’s decision
on whether to partially stay the Order pending appeal, supporting its participation as an

amicus. See Local Rule 7.5(b)(2)(C).
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 7 of 15

II. The EIC’s proposed amicus brief is desirable and relevant.

In deciding whether to grant leave to file an amicus brief, courts typically
consider whether the proposed amicus brief would be “useful.” See, e.g., Ellsworth
Assocs., Inc. v. United States, 917 F. Supp. 841, 846 (D.D.C. 1996); cf Local Rule
7.5(b)(2)(C)-(D) (requiring proposed amici curiae to explain why the proposed amicus
brief “is desirable and relevant, including why the parties cannot adequately address the
matter”).

To help the Court assess the stay factors of public interest and irreparable harm,
the proposed amicus brief would provide real-world, company-specific examples of
how the Order presently harms EIC members and their ability to provide essential
energy, water, and wastewater services to the public. For example, the amicus brief
would provide information about how the Order has:

¢ Created circumstances that will prevent certain EIC members from complying
with mandatory timelines for projects that, in turn, will make these members
subject to enforcement actions;

¢ Impeded the ability of certain EIC members to complete projects deemed
necessary for grid reliability in a timely manner;

¢ Jeopardized the ability of certain members to construct new sources of renewable

energy on a schedule consistent with state renewable energy mandates;
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 8 of 15

* Delayed long-planned projects to replace, rehabilitate, and develop essential
power, water, and wastewater infrastructure, and put the jobs associated with
these projects at risk;

¢ Undermined regulatory certainty with respect to authorizations via NWP 12 that
predate the Court’s order; and

¢ Significantly postponed EIC members’ ability to recover costs expended on
projects that no longer can be completed in a timely manner.

The proposed amicus brief would provide unique information regarding the
actual impacts that the Order is having on EIC members and the essential services they
provide to the public. Notably, this information addresses a broader range of impacts
than the Court has seen thus far, including impacts on water and wastewater
infrastructure projects and services. The EIC’s amicus brief would be useful by
providing new and important information to the Court that the parties have not
presented.

Ill. The EIC’s request to file an amicus brief is timely.

Considering the unique circumstances of this case and the scope of the EIC’s
proposed participation, the amicus brief would be timely—indeed, until the Order was
released and the Corps filed its motion for a partial stay, EIC members could not
reasonably have known to file it sooner. Rather than broad, nationwide relief barring
use of NWP 12, Plaintiffs’ original and amended complaints requested narrow, project-

specific relief with respect to vacatur and injunctions. ECF Nos. 1, Prayer for Relief:

7
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 9 of 15

36, Prayer for Relief. Removing any conceivable doubt, Plaintiffs subsequently and
unequivocally confirmed that they were not seeking to have NWP vacated or “broadly
enjoined,” but only “narrowly tailored relief to ensure adequate environmental review
of oil pipelines, especially Keystone XL.” See ECF No. 50 at 3. The Court, too,
appeared to understand this, finding that “(t]he action’s disposition as currently pled by
Plaintiffs proves unlikely to impede or impair [interested person’s] abilities to rely on
NWP 12,” as “Plaintiffs do not ask the Court to vacate NWP 12... . [and they] could
still prospectively rely on the permit until it expires on its own terms in March 2022,
even if Plaintiffs prevail on the merits.” ECF No. 59 at 4-5.

Based on the relief Plaintiffs requested, their subsequent consistent statements,
and past Court findings, EIC members reasonably did not seek to participate as amici
before the Court issued the Order. Moreover, it was not clear what steps the Corps
would take to address the scope of the Order until it filed its motion for partial stay.
The EIC has since diligently acted to protect its interests by coalescing and preparing
this filing.

The EIC’s proposed amicus brief also would not prejudice the parties or delay
the remaining proceedings before the Court. Understanding the expedited briefing
schedule, the EIC proposes to file one short amicus brief that addresses the harms
caused by the Order within one day of the Court’s permission. The limited length and
purely informational nature of the amicus brief would not deprive any party of a

meaningful opportunity to respond or delay these proceedings.

8
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 10 of 15

CONCLUSION
Based on the foregoing, and considering that courts “err on the side of granting
leave,” Neonatology Assocs., P.A. v. Comm’r, 293 F.3d 128, 133 (3d Cir. 2002), the
EIC respectfully requests that the Court grant its motion for leave to file an amicus
brief.
DATED this 5th day of May, 2020.

BROWNING, KALECZYC, BERRY & HOVEN, P.C.

By /s/Brian P. Thompson
Brian P. Thompson

-AND-

Thomas Jackson (pro hac vice application forthcoming)
BAKER BOTTS L.L.P.

Counsel for Amicus Curiae Essential Infrastructure
Coalition
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 11 of 15

CERTIFICATE OF COMPLIANCE

Pursuant to L.R. 7.1(d)(2)(E), I certify that UNOPPOSED MOTION FOR
LEAVE FOR ESSENTIAL INFRASTRUCTURE COALITION TO FILE AN
AMICUS BRIEF PURSUANT TO LOCAL RULE 7.5, is double spaced, is a
proportionately spaced 14 point typeface, and contains 1,990 words.

Brian P. Thompson
Brian P. Thompson

10
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 12 of 15

CERTIFICATE OF SERVICE

I hereby certify that on the 5th day of May, 2020, a true copy of the
foregoing was served by e-mail and first-class mail, postage prepaid to the
following parties:

Counsel for Plaintiffs:

1.

Doug Hayes

Eric Huber

Sierra Club Environmental Law Program
1650 38th Street, Suite 102W

Boulder, CO 80301
doug.hayes@sierraclub.org
eric.huber@sierraclub.org

Attorneys for Sierra Club and

Northern Plains Resource Council

Jaclyn H. Prange

Cecilia D. Segal

Natural Resources Defense Council
111 Sutter Street, Floor 21

San Francisco, CA 94104
jprange@nrdc.org

csegal@nrdc.org

Attorneys for Bold Alliance and
Natural Resources Defense Council

Jared Margolis

Amy R. Atwood

Center for Biological Diversity
P.O. Box 11374

Portland, OR 97211
jmargolis@biologicaldiversity.org
atwood@biologicaldiversity.org
Attorneys for Center for Biological
Diversity and Friends of the Earth

1]
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20

Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051

Missoula, MT 59807
tim@bechtoldlaw.net
Attorney for all Plaintiffs

Counsel for Federal Defendants:

5.

Benjamin J. Grillot
Environmental Defense Section
P.O. Box 7611

Washington, DC 20044-7611

benjamin. grillot@usdoj.gov

Kristofor R. Swanson

Senior Attorney, Natural Resources Section
P.O. Box 7611

Washington, DC 20044-7611

kristofor.swanson@usdoj.gov

Bridget Kennedy McNeil

Senior Trial Attorney

Wildlife & Marine Resources Section
999 18th Street, South Terrace

Suite 370

Denver, CO 80202
bridget.mcneil@usdoj.gov

Mark Steger Smith

U.S. Attorney’s Office — Billings
2601 Second Avenue North
Suite 3200

Billings, MT 59101

mark.smith3 @usdoj.gov

12

Page 13 of 15
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 14 of 15

Counsel for Defendants TransCanada Keystone Pipeline LP and TC
Energy Corporation:

9. Peter R. Steenland, Jr.
Peter C. Whitfield
Sidley Austin LLP
1501 K Street, N.W.
Washington, D.C. 20005
psteenland@sidley.com
pwhitfield@sidley.com

10. Jeffery J. Oven
Mark L. Stermitz
Jeffrey M. Roth
CROWLEY FLECK PLLP
490 North 3st Street, Ste. 500
P.O. Box 2529
Billings, MT 59103-2529
joven@crowleyfleck.com
mstermitz@crowleyfleck.com
jroth@crowleyfleck.com

Counsel for Defendant-Intervenor State of Montana:

11. Timothy C. Fox
Robert Thomas Cameron
Montana Attorney General
215 N. Sanders
P.O. Box 201401
Helena, MT 59620-1401
edoj@mt.gov
rob.cameron@mt.gov

12. Jeremiah R. Langston
Montana Attorney General
PO Box 201401
215 North Sanders
Helena, MT 59620-1401
jeremiah. langston@mt.gov

13
Case 4:19-cv-00044-BMM Document 141 Filed 05/05/20 Page 15 of 15

Counsel for Defendant-Intervenors American Gas Association, American
Petroleum Institute, Association of Oil Pipe Lines, Interstate Natural Gas
Association of America, and National Rural Electric Cooperative
Association:

13. William W. Mercer
Brianne McClafferty
Holland & Hart LLP
401 North 31st Street, Suite 1500
Billings, MT 59101
wwmercer@hollandhart.com
bemcclafferty@hollandhart.com

14. Deidre G. Duncan
Karma B. Brown
Hunton Andrews Kurth LLP
2200 Pennsylvania Avenue, NW
Washington, DC 20037
dduncan@HuntonAK.com
kbbrown@HuntonAK.com

/s/ Brian P. Thompson
BROWNING, KALECZYC, BERRY & HOVEN, P.C.

14
